[Cite as Bank of New York Mellon v. Chrzan, 2018-Ohio-508.]


                                      COURT OF APPEALS
                                   FAIRFIELD COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT



THE BANK OF NEW YORK MELLON                              JUDGES:
                                                         Hon. John W. Wise, P. J.
        Respondent                                       Hon. Patricia A. Delaney, J.
                                                         Hon. Craig R. Baldwin, J.
-vs-
                                                         Case No. 17 CA 48
SYBIL CHRZAN

        Petitioner                                       OPINION




CHARACTER OF PROCEEDING:                             Verified Petition for Writ of Prohibition (or)
                                                     Mandamus (or) Supersedeas


JUDGMENT:                                            Dismissed



DATE OF JUDGMENT ENTRY:                              February 8, 2018



APPEARANCES:

For Respondent                                       For Petitioner

NO APPEARANCE                                        SYBIL CHRZAN
                                                     PRO SE
                                                     9186 Indian Mount Ct.
                                                     Pickerington, Ohio 43147
Fairfield County, Case No. 17 CA 48                                                         2

Wise, P. J.

      {¶1}    Petitioner, Sybil Chrzan, has filed a Petition for Writ of Prohibition and/or

Writ of Mandamus.       Petitioner has named the Bank of New York Mellon as the

Respondent.

                                           FACTS

      {¶2}    Respondent, Bank of New York Mellon, obtained a judgment against

Petitioner and a decree in foreclosure on June 16, 2014.             On August 22, 2014,

Respondent withdrew its request for sheriff sale. The trial court docket reveals the sheriff

sale was set and cancelled several times through the next few years. No appeal was

taken of the trial court’s judgment against Petitioner.

                                       PROHIBITION

      {¶3}    In order for a writ of prohibition to issue, petitioner must prove that: (1) the

lower court is about to exercise judicial authority; (2) the exercise of authority is not

authorized by law; and, (3) the petitioner has no other adequate remedy in the ordinary

course of law if a writ of prohibition is denied. State ex rel. Keenan v. Calabrese (1994),

69 Ohio St.3d 176, 178, 631 N.E.2d 119. A writ of prohibition, regarding the unauthorized

exercise of judicial power, will only be granted where the judicial officer's lack of subject-

matter jurisdiction is patent and unambiguous. Ohio Dept. of Adm. Serv., Office of

Collective Bargaining v. State Emp. Relations Bd. (1990), 54 Ohio St.3d 48, 562 N.E.2d

125. State ex rel. Daniels v. Harris 2008 WL 5197131, 1 (Ohio App. 5 Dist.).

      {¶4}    The named Respondent in this case is the Bank of New York Mellon. A writ

of prohibition is used to limit judicial authority. The Bank of New York Mellon does not
Fairfield County, Case No. 17 CA 48                                                            3


have judicial authority, therefore, prohibition cannot lie to prevent the Bank of New York

Mellon from acting.

                                         MANDAMUS

     {¶5}     “For a writ of mandamus to issue, the relator must establish a clear legal

right to the relief prayed for; the respondent must have a clear legal duty to perform the

act; and the relator must have no plain and adequate remedy in the ordinary course of

the law.” State ex rel. Widmer v. Mohney, 11th Dist. Geauga No. 2007–G–2776, 2008–

Ohio–1028, ¶31.

      {¶6}    With regard to Petitioner’s mandamus claim, Petitioner has also failed to

name a proper respondent.         The petition is difficult to understand, but it appears

Petitioner’s only claim is that the trial court lacked jurisdiction because Petitioner claims

the underlying lawsuit was removed to federal court and was never remanded to the trial

court. It is the action of the trial court that is being addressed in the petition, but the trial

court was not named as a respondent.

      {¶7}    Petitioner has included a photocopy of a portion of the federal court’s online

docket. From the docket, Petitioner’s “removal” was filed on June 29, 2017. Four days

later, the federal court dismissed the federal “action sua sponte pursuant to 28 U.S.C.

§1915(e)(2) and the Rooker-Feldman Doctrine.”

      {¶8}    The Rooker-Feldman Doctrine essentially prohibits a federal court from

reviewing a state court judgment, “Under this doctrine, a federal district court challenge

to the correctness of a state court judgment must be dismissed for lack of subject matter

jurisdiction.” Voinovich v. Ferguson, 63 Ohio St.3d 198, 210, 586 N.E.2d 1020, 1028–29

(1992) quoting Lemon v. Tucker, 664 F.Supp. 1143, 1148 (N.D.Ill.1987).
Fairfield County, Case No. 17 CA 48                                                        4


      {¶9}   Contrary to Petitioner’s contention, the federal court found it lacked

jurisdiction over the action filed by Petitioner. The federal court did not dismiss the state

court case as petitioner contends. Petitioner cites no authority for the proposition that

merely attempting to remove a case to federal court divests the state court of jurisdiction

indefinitely absent a remand from the federal court.

      {¶10} Because Petitioner has failed to name a proper respondent and because

Petitioner has not demonstrated the necessary elements for the issuance of a writ of

prohibition or writ of mandamus, the petition is dismissed.


By: Wise, P. J.

Delaney, J., and

Baldwin, J., concur.



JWW/d 0201